DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on 8-29-22 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 16, item 950.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “952” has been used to designate both a notch in paragraph [0084] and an implement catch cutout in paragraph [0085].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001], the phrase “14/590,980” should be replaced with “14/590,980 (now U.S. Patent 9,815,212)”.
The term “attachment position” must be added to the specification so as to provide support for the limitation in the claims.  It is recommended that the “attachment position” be initially defined in at least paragraphs [0080] and [0081].  These paragraphs clearly talk about the implement being removed.  Figure 12 appears to show the “attachment position” and needs to be labeled as such. Paragraph [0084] is directed towards the elected embodiment already references to the embodiment of paragraphs [0080] and [0081] (FIGS. 8-12).  Paragraph [0084] also needs to reference the “attachment position” but can do so by referencing paragraphs [0080] and [0081] and Figure 12.  
The claims are replete with terms not used in the specification.  All claimed terms (i.e. “attachment position”, “reciprocal mating structure”) need to be included into at least the detailed description so it is clear what structures are providing support for the limitations.
In paragraph [0085] lines 1-2, it is unclear how 952 interlocks with 936.  Figure 16 does not appear to show a setup that would allow these two to engage.  952 appears to engage 932 but not 936.  A blunt edge of 914 appears to engage 936 in Figure 16. 
Appropriate correction is required.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:
On line 3 of claim 11, the phrase “a closed position” should be replaced with “the closed position”.
In claims 11 and 12, all of the limitations introduced using the term “at least one” need to always have the “at least one” associated there with in all disclosures until they are further defined.  All other claims need to be reviewed for this issue as well. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, it is unclear what structure defines the open and closed positions.  The implement and the plate have a structural relationship that needs to define each position.  For example, the at least one tab engages the at least one track and the implement extends beyond boundaries of the plate in the open position. The at least one tab engages the at least one track and the implement is completely within the boundaries of plate in the closed position.  Claims 12 and 19 have the same issues.      
With regards to claim 3, it is unclear what structure defines the attachment position.  The claim requires the tab and the track be engaged and the implement is “attached” to the plate between the open and closed positions.  Is the attachment position refencing the position of the implement relative to the plate so the implement can be attached/removed like what is being discussed in paragraphs [0080] and [0081] of the specification?  Claims 12 and 19 have the same issues.     
With regards to claim 3, if the attachment position is refencing a position where the implement can be removed/attached, it is unclear in light of the at least one track being disclosed as arranged to engage the at least one tab.  If the tab and track are in engaged, how can the implement be removed?  The attachment position must be defined where the implement engages the plate but the tab and track are now spaced allowing for removal.  Claims 12 and 19 have the same issues.  
With regards to claim 4, the first and second tabs and the first and second tracks are unclear with regards to the positions.  The first tab may engage the first track in the closed position but the first tab engages the second track in the open position and none of the tabs and tracks engage in the attachment position.  Since each position is claimed, the positions need to be further defined with the introductions of the first and second tabs and the first and second tracks.
With regards to claim 8, what structure allows for the implement to be configured and arranged to rotationally disengage for the at least one tab?  Claim 1 discloses the implement has at least one track engaged with the tab but claim 8 makes no mention of this at least one track or that it is no longer engaged with the tab.  As written in claim 8, the at least one tab is still engaged with the at least one track but the implement is able to be removed from the plate which does not make sense.  Claim 15 has the same issue.   
With regards to claim 11, claim 3 discloses “when rotating from the open position to the attachment position the implement passes through the closed position.  How can the implement pass through the closed position when it is received in the at least one implement guard?  The “passing through the closed position” limitation needs further explanation in light of the at least one implement guard disclosure.  
With regards to claim 12 line 3, the term “reciprocal” is unclear.  In the knife art, reciprocal could refer to a reciprocating movement which would be sliding in a straight line to move between open and closed positions.  All embodiments shows a pivoting or rotating movement associated with how the implement moves from the open position to the closed position.  Further definition of this term is needed or it could be considered new matter.   
Claim 12 recites the limitation "the at least one mating formation" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 16, it is unclear what position is associated with a decoupled state of the mating structures.
With regards to claim 19, the phrase “the recessed portion of the at least one track and engaging the at least one tab” is unclear and needs to be re-written.
With regards to claim 20, it is unclear what position is associated with the tab passing through the cutout portion.  The tab cannot pass through the cutout portion when in the open or closed positions.
With regards to claim 21, the phrase “each of the plurality of tabs corresponds to one of the plurality of cutouts” is unclear.  This limitation is unclear in light of the positions claimed.  One tab may be associated with one cutout in one position but is associated with a different cutout in another position.  How are the tabs and cutouts associated when the implement is positioned to be removed?
With regards to claim 22, how are the tab and the recessed portion engaged with in the attachment position or when the implement is positioned to be removed?      

Allowable Subject Matter
Claims 3-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02 November 2022

/Jason Daniel Prone/ 

Primary Examiner, Art Unit 3724